NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



ALEXANDER RICHARDSON and                         )
JAMES RICHARDSON,                                )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D18-2675
                                                 )
MEENWATTIE KISSOON,                              )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed November 28, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Emmett
Lamar Battles, Judge.

Kansas R. Gooden of Boyd & Jenerette,
P.A., Jacksonville, for Petitioners.

Luis G. Figueroa and Dennis Hernandez of
Dennis Hernandez & Associates, P.A.,
Tampa, for Respondent.


PER CURIAM.


               Dismissed. See Morgan, Colling & Gilbert, PA. v. Pope, 798 So. 2d 1

(Fla. 2d DCA 2001).


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.